Name: Commission Regulation (EC) No 3301/94 of 21 December 1994 amending Commission Regulation (EC) No 918/94 derogating from Regulation (EEC) No 778/83 laying down the quality standards for tomatoes, as regards tomatoes attached to the stalk (trusses of tomatoes)
 Type: Regulation
 Subject Matter: technology and technical regulations;  marketing;  plant product
 Date Published: nan

 No L 341 /44 Official Journal of the European Communities 30 . 12. 94 COMMISSION REGULATION (EC) No 3301/94 of 21 December 1994 amending Commission Regulation (EC) No 918/94 derogating from Regulation (EEC) No 778/83 laying down the quality standards for tomatoes, as regards tomatoes attached to the stalk (trusses of tomatoes) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ^), as last amended by Commission Regulation (EC) No 2753/94 (2), and in particular Article 2 (2) thereof, Whereas Commission Regulation (EC) No 918/94 (3) derogates from Commission Regulation (EEC) No 778/83 (4), as last amended by Regulation (EEC) No 1 657/92 (*), so as to authorize for a trial period the mar ­ keting of tomatoes attached to the stalk (trusses of toma ­ toes) during the 1994 marketing year ; whereas the marke ­ ting year for tomatoes runs from 1 January to 31 December of a given year ; whereas this trial period should be extended for a further marketing year so as to verify the results ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The first phrase in Article 1 ( 1 ) of Regulation (EC) No 918/94 is replaced by the following : ' 1 . Until the end of the 1995 marketing year . . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 292, 12. 11 . 1994, p. 3 . (3) OJ No L 106, 27. 4 . 1994, p. 5 . (4) OJ No L 86, 31 . 3 . 1983, p . 14. O OJ No L 172, 27. 6 . 1992, p . 53.